UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 30, 2008 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.03(a) Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 8.01 Other Events Item 9.01Financial Statements and Exhibits Signatures Ex-99.1 Ex-99.2 Item2.03(a) Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On June 5, 2008 the Company entered into Amendment Number Four to Financing Agreement.The Amendment Number Four to Financing Agreement modifies the Financing Agreement the Company entered into on March 28, 2007 with Ableco Finance LLC. The Amendment Number Four to Financing Agreement: Reduces the TTM EBITDA from $20 million to $19 million for the Quarters ending January 31, 2008, and April30, 2008. Reduces the TTM EBITDA from $21 million to $19 million for the Quarter ended July 31, 2008. Adds an additional 1% prepayment charge. Reduces the capital expenditure limit from $12 million to $11 million for the fiscal year ending October 31, 2008. Changes the Term Loaninterest rate fromthe LIBOR Rate plus 4.75 percentage points to the LIBOR Rate plus 5.75 percentage points, and, if the Libor Rate option is not used,the base rate changes from the Reference Rate plus 1.75 percentage points to the Reference Rate plus 4.25 percentage points Changes the Revolving Loan interest rate from the LIBOR Rate plus 3.50 percentage points to the LIBOR Rate plus 4.50 percentage points, and, if the Libor Rate option is not used,the base rate changes from the Reference Rate plus .50 percentage points to the Reference Rate plus 3.00 percentage points The description of the Amendment Number Four to Financing Agreement set forth above is qualified in its entirety by reference to the full text of the Amendment Number Three to Financing Agreement, which is filed as Exhibit 99.1 to this report and incorporated by reference herein. Item8.01 Other Events On June 3, 2003 the Company issued a press release entitled “GameTech and Rocky Mountain Industries Sign Agreement” announcing the signing of an agreement which allows for the Company to provide 500 initial gaming units, with an option for 500 additional units, along with custom developed games. There is an initial four year custom software commitment with two additional option years. The description of the June 3, 2008 press release entitled “GameTech and Rocky Mountain Industries Sign Agreement” set forth above is qualified in its entirety by reference to the full text of the June 3, 2008 press release, which is filed as Exhibit 99.2 to this report and incorporated by reference herein. Item9.01. Financial Statements and Exhibits. 99.1 Amendment Number Four to Financing Agreement by and between GAMETECH INTERNATIONAL, INC. and ABLECO FINANCE LLC. 99.2 Press release issued by GameTech International, Inc., dated June 3, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/ Jay Meilstrup Jay Meilstrup CEO Date: June 6, 2008 EXHIBIT
